PROB 35A DEATH (ED/CA)



                              Report and Order Terminating Supervised Release
                              Prior to Original Expiration Date - Notice of Death

                                    UNITED STATES DISTRICT COURT
                                                     FOR THE


                                EASTERN DISTRICT OF CALIFORNIA

      UNITED STATES OF AMERICA                           )
                                                         )
                               v.                        )       Docket No: 0972 2:03CR00550-001
                                                         )
                         Will Moss, Jr.                  )
                                                         )



On November 21, 2018, the above-named was sentenced to Supervised Release for a period of 10
years.


On April 8, 2019, this office was notified by the Federal Bureau of Prisons that Will Moss, Jr. was
confirmed dead by Death Certification (No.: SC07276716) on November 21, 2018 (copy of the
notification is on file). It is accordingly recommended this case be closed.

                                             Respectfully submitted,



                                                  Ronnie Preap
                                    Supervising United States Probation Officer


Dated:        June 7, 2019
              Sacramento, California




REVIEWED BY:                              Michael McFarland
                                          Supervising United States Probation Officer



                                                             1
                                                                                                                 Rev. 12/2017
                                                                          EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
PROB 35A DEATH (ED/CA)


Re:     Will Moss, Jr.
        Docket No: 0972 2:03CR00550-001
        Report and Order Terminating Supervised Release
        Prior To Original Expiration Date - Notice of Death




                                      ORDER OF COURT

It appearing that Will Moss, Jr. is deceased, it is hereby ordered the proceedings in this case be
terminated and the case closed.



Dated: June 14, 2019



(Notification copy on file)

CC:     AUSA (NAME) – Michael M. Beckwith
        FLU Unit - United States Attorney's Office (victim notification and/or offender estate)
        Fiscal Clerk - Clerk's Office




                                                   2
                                                                                                         Rev. 12/2017
                                                                  EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
